Name: Council Regulation (EEC) No 798/85 of 26 March 1985 amending Regulation (EEC) No 337/79 on the common organization of the market in wine and Regulation (EEC) No 338/79 laying down special provisions relating to quality wines produced in specified regions
 Type: Regulation
 Subject Matter: beverages and sugar;  food technology
 Date Published: nan

 29 . 3 . 85 Official Journal of the European Communities No L 89/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 798/85 of 26 March 1985 amending Regulation (EEC) No 337/79 on the common organization of the market in wine and Regulation (EEC) No 338/79 laying down special provisions relating to quality wines produced in specified regions THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the northern parts of wine-growing zone A experienced exceptionally adverse weather in 1984 ; whereas these production areas have seen very high rainfall and a considerable reduction in sunshine hours ; whereas, as a result, some of the wines produced have such a high level of acidity that the methods of deacidification currently permitted by Community rules are not adequate if these wines are to be converted into balanced table wines or, as the case may be, quality wines psr, matching market requirements ; whereas increasing the alcoholic strength of these wines by adding sucrose in aqueous solution would help to reduce their acid taste considerably ; whereas, in view of the exceptional circumstances outlined above, the period during which the addition of sucrose in aqueous solution is permitted, under Regulation (EEC) No 337/79 (4), as last amended by Regulation (EEC) No 775/85 (*), and under Regulation (EEC) No 338/79 (*), as last amended by Regulation (EEC) No 2145/82 Q, should be extended by approximately one year, HAS ADOPTED THIS REGULATION : Article 1 In the second subparagraph of Article 33 (3) of Regu ­ lation (EEC) No 337/79, ' 15 March 1984' is hereby replaced by '31 March 1985'. Article 2 In the fifth subparagraph of Article 8 (2) of Regulation (EEC) No 338/79 , ' 15 March 1984' is hereby replaced by '31 March 1985'. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 March 1985 . For the Council The President F. M. PANDOLFI (') OJ No C 259, 27 . 9 . 1984, p. 5 and OJ No C 23, 25. 1 . 1985, p. 3 . (2) OJ No C 72, 18 . 3 . 1985, p. 102. (3) Opinion delivered on 30 January 1985 (not yet published in the Official Journal). 0 OJ No L 54, 5 . 3 . 1979, p. 1 . 0 OJ No L 88 , 28 . 3 . 1985, p. 1 . ( «) OJ No L 54, 5 . 3 . 1979, p. 48 . 0 OJ No L 227, 3 . 8 . 1982, p. 10 .